Citation Nr: 0928631	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability. 

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for right knee 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1, 1968 to August 
23, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  

The decision below includes an order reopening a previously 
denied claim of service connection for a left knee 
disability.  The underlying claim of service connection for a 
left knee disability and the issues of entitlement to service 
connection for a left hip disability and right knee DJD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
by a May 1975 rating decision.  The Veteran did not appeal 
the denial.  A claim to reopen was received in September 
2005.

2.  The evidence received since the May 1975 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim of service connection for a left knee 
disability.

CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left knee disability 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran by reopening the claim of service connection for 
a left knee disability and a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

II.  New and Material Evidence

The Veteran originally filed a claim of entitlement to 
service connection for a left knee disability in April 1975.  
The claim was denied in a May 1975 rating decision.  Notice 
of the denial and of appellate rights was provided in May 
1975.  The Veteran did not appeal the denial.  The denial of 
his claim consequently became final.  See 38 C.F.R. §§ 
20.302, 20.1103 (2008).  As a result, a claim of service 
connection for a left knee disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the last final adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for a left knee disability was last denied in a 
May 1975 rating decision.  The evidence of record at the time 
of the May 1975 rating decision consisted of the Veteran's 
service treatment records (STRs).  

The STRs included a Medical Board dated in August 1968.  The 
Medical Board report reflects that following findings: a 
diagnosis of internal derangement of the left knee, that the 
Veteran did not meet the minimum standards for enlistment or 
induction, that the Veteran was unfit for naval service by 
reason of physical disability, and that the physical 
disability was neither incurred in nor aggravated by a period 
of active military service.  

The RO denied the Veteran's claim in May 1975 because 
internal derangement of the left knee was not incurred in or 
aggravated by service.  The RO indicated that the Veteran 
fell in service and sprained his left hip.  He was also 
diagnosed with internal derangement of the left knee and gave 
a history of left knee injury at age 10 with pain beginning 
immediately with basic training.  The Veteran was discharged 
from service as not meeting the minimal standards for 
induction.  

The Veteran submitted an application to reopen his claim of 
entitlement to service connection for a left knee disability 
in September 2005. 

Evidence received since the May 1975 rating decision consists 
of private treatment reports from Glenn-Garrett Clinic dated 
from May 2002 to December 2005, letters from T. Elders, 
RN/FNP of the Glenn-Garrett Clinic dated in July 2005 and 
January 2006, VA outpatient treatment reports dated from 
December 2005 to April 2009, a VA examination report dated in 
December 2005, and the Veteran's testimony from an April 2009 
Travel Board hearing.  

Because the evidence received since May 1975 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  As noted, the RO 
determined in 1975 that the evidence did not establish that a 
left knee disability was incurred in or aggravated by 
service.  Since the prior denial, the Veteran has submitted a 
July 2006 medical opinion indicating that it was as likely as 
not that the Veteran's knee injury was sustained while in 
basic training.  It must be emphasized that new evidence will 
be presumed credible for the purpose of determining whether 
the claim has been reopened.  See Justus, 3 Vet. App. at 513.  
Consequently, the Board concludes that this evidence is 
neither cumulative nor redundant, and that it raises a 
reasonable possibility of substantiating the claim.  Thus, as 
new and material evidence has been received, this claim is 
reopened.  

ORDER

The claim of entitlement to service connection for a left 
knee disability is reopened; to this limited extent, the 
appeal is granted.


REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issues on appeal in this case.  

Associated with the claims file is a VA examination report 
dated in December 2005.  At that time the examiner noted that 
the Veteran was in receipt of Social Security Administration 
(SSA) disability benefits for "chronic health problems."  
Although it is not clear why the SSA disability benefits were 
granted, medical evidence pertaining to the claim is 
potentially relevant to the Veteran's claims for service 
connection currently on appeal and the SSA records should be 
requested.  See 38 C.F.R. § 3.159(c)(2) (2008); Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the SSA 
and obtain medical evidence and a 
copy of any disability decisions 
pertaining to the Veteran.  A 
response from the SSA should be 
sought, even if no records are 
available.

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the 
underlying issue of service 
connection for a left knee 
disability and the issues of 
entitlement to service connection 
for a left hip disability and right 
knee DJD.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


